Virgin, J.
Numerous cases decide that a lien claim is lost when absorbed or merged in a judgment'with a non-lien claim. But there is no objection to amending a writ before judgment by striking out a non-lien claim and taking judgment for the other and thus preserve the lien. On the contrary such an amendment was allowed in Spofford v. True, 33 Maine, 297.
We are of the opinion, also, that "cedar shingle rift,” cut four feet in length and then hauled to the mill, is embraced by R. S., c. 91, § 34, giving a labor-lien on "logs or lumber” for cutting and hauling the same. If felled and hauled whole there could be no question about it; and sawing the logs into four feet sticks for convenience in hauling and handling cannot destroy the lien. Railroad ties have been considered "logs and timber”in Kalloch v. Parcher, Wis. See 26, Al. L. J. 402.

Exceptions overruled.

Appleton, C. J., Walton, Daneorth, Peters and Symonds, JJ., concurred.